Citation Nr: 0122062	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  98-19 703A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 28, 1992, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in San Diego, California.

The Board notes that in an October 1998 VA Form 9 and in 
personal hearing testimony in February 1999 the veteran 
claimed, in essence, that the initial rating decision which 
granted entitlement to service connection for PTSD and 
assigned a 30 percent disability rating involved clear and 
unmistakable error (CUE).  A May 1999 hearing officer's 
decision, inter alia, found the November 9, 1984, rating 
decision did not involve CUE.  The veteran was notified of 
the decision in a June 1999 supplemental statement of the 
case and informed that additional action was required to 
perfect an appeal as to this new issue.  As no further action 
was taken to perfect the appeal, the Board finds the issue 
listed on the title page of this decision is the only issue 
properly developed for appellate review.  See 38 C.F.R. 
§§ 20.200, 20.202 (2000).  

The Board also notes that in an October 1998 VA Form 9 the 
veteran withdrew his appeal as to the issues of entitlement 
to service connection for hypertension and whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  
At a February 1999 personal hearing the veteran confirmed 
that the issue of entitlement to an earlier effective date 
for a 100 percent rating for PTSD was the only matter on 
appeal. 

In February 2000 the veteran withdrew his request for 
entitlement to a personal hearing before a member of the 
Board.  



REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In addition, the revised duty to assist requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, to make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, to notify the 
claimant of the efforts taken to obtain those records, to 
describe further action to be taken by VA, and to make 
continued efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  

The Board notes VA hospital records dated from July 28, 1992, 
to December 11, 1992, noted the veteran had been admitted for 
back surgery at a private hospital approximately one month 
prior to admission and that he had been discharged early 
because of disorientation and feelings that he was back in 
Vietnam.  The records of this treatment are not included in 
the claims file.

The Board also notes that in October 1994 the veteran 
submitted a copy of Department of Health and Human Services, 
Social Security Administration (SSA) correspondence and 
reported that he had been receiving SSA disability benefits 
because of his PTSD.  He reported, in essence, that the SSA 
determination supported his claim for entitlement to a 100 
percent rating.  The Court has held that where there is 
actual notice of pertinent medical evidence associated with a 
SSA disability claim VA has a duty to acquire a copy of that 
decision and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).

The Board finds the medical records of the veteran's private 
hospital treatment in approximately June 1992 and the medical 
records associated with his SSA disability claim should be 
obtained prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
provide specific information as to his 
private hospital treatment in 1992.  The 
RO, upon receipt of the veteran's 
response, should make reasonable efforts 
to assist in obtaining any evidence 
necessary to substantiate the claim.  All 
records obtained should be added to the 
claims folder.

2.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  All records obtained should 
be added to the claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




